PIERGET, Judge.
Plywoods, Incorporated filed suit against Alcide Duet and Victor Gisclair for the-sum of $1,193.15, praying for recognition of a materialman’s lien affecting the property of defendant, Alcide Duet, and further praying for the seizure and sale of the property to satisfy said lien.
From a judgment of the Trial Court in-favor of Plaintiff against defendant, Alcide-J. Duet, for said amount, with recognition of the materialman’s lien and ordering the-sale of the property to satisfy said lien, and privilege, defendant, Alcide Duet, appealed suspensively.
This case was consolidated for trial and for hearing on appeal with that of Pate-doing business as Pate Sawmill and Building Materials v. Gisclair et al., and judgment in said case has likewise been rendered, this date. 162 So.2d 729.
Defendant, Alcide Duet, purchased from Victor Gisclair certain materials to be used in renovating his home. Alcide Duet paid Gisclair in full for said materials. Upon Gisclair’s failure to pay Plaintiff for the materials he had purchased from it, Plaintiff instituted this action against Alcide-Duet seeking to have recognized its lien and' privilege for the materials so furnished andi used by Duet.
Though the evidence reflects the-materialman’s lien was not timely rein-scribed as observed by us in the case of Pate v. Gisclair et al., referred to supra, a plea of prescription cannot be supplied by the Court.
Satisfactory evidence having been tendered by Plaintiff of the delivery to the site of the Alcide Duet home the materials for which Plaintiff seeks judgment, the judgment of the Trial Court is affirmed.
Affirmed.